         Case 21-01080-jw                 Doc 5 Filed 04/19/21 Entered 04/19/21 14:19:11                                            Desc Ch 11
                                             First Mtg Notice(BNC)2 Page 1 of 2

Information to identify the case:
Debtor
               Epic Arcades SC, LLC                                                        EIN:   83−4365568
               Name

United States Bankruptcy Court      District of South Carolina                              Date case filed for chapter:       11      4/16/21

Case number:21−01080−jw
Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Epic Arcades SC, LLC


  2. All other names used in the
     last 8 years

                                              1410 North Ocean Blvd.
  3. Address                                  Suite 103 & 202
                                              Myrtle Beach, SC 29557

  4. Debtor's attorney                        Christine E Brimm                                          Contact phone 803−256−6582
       Name and address                       Barton Brimm, PA
                                              P.O. Box 14805                                             Email: cbrimm@bartonbrimm.com
                                              Myrtle Beach, SC 29587

  5. Bankruptcy trustee                       J. Kershaw Spong
                                                                                                         Contact phone (803)929−1400
      Name and address                        Robinson Gray Stepp & Laffitte, LLC
                                              PO Box 11449                                               Email: kspong@robinsongray.com
                                              Columbia, SC 29211

  6. Bankruptcy clerk's office                                                                            Hours open:
                                              J. Bratton Davis United States                              9:00 am − 5:00 pm
       Documents in this case may be filed
      at this address.                        Bankruptcy Courthouse
      You may inspect all records filed in    1100 Laurel Street                                          Contact phone 803−765−5436
      this case at this office or online at   Columbia, SC 29201−2423
      www.pacer.gov.                                                                                      Date: 4/19/21

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
        Case 21-01080-jw                     Doc 5 Filed 04/19/21 Entered 04/19/21 14:19:11                                        Desc Ch 11
                                                First Mtg Notice(BNC)2 Page 2 of 2
Debtor Epic Arcades SC, LLC                                                                                                Case number 21−01080−jw


  7. Meeting of creditors                                                                                 Location:
       The debtor's representative must
                                              May 14, 2021 at 10:30 AM
      attend the meeting to be questioned                                                                 King and Queen Building, 145 King
      under oath.                         The meeting may be continued or adjourned to a later            Street, Room 225, Charleston, SC
      Creditors may attend, but are not   date. If so, the date will be on the court docket.              29401
      required to do so.


  8. Proof of claim deadline                  Deadline for filing proof of claim:
                                              For all creditors (except a governmental                     6/25/21
                                              unit):
                                              For a governmental unit:                                     10/13/21
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.
                                              Your claim will be allowed in the amount scheduled unless:
                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.
                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.
                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                              can explain. For example, a secured creditor who files a proof of claim may surrender important
                                              nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it
     deadline                                 excepted from discharge, you must start a judicial
       The bankruptcy clerk's office must     proceeding by filing a complaint by the deadline stated
      receive a complaint and any             below.
      required filing fee by the following    Deadline for filing the complaint:                           7/13/21
      deadline.


                                               If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                               have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                              generally remain in possession of the property and may continue to operate the debtor's business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                 Notice of Chapter 11 Bankruptcy Case                          page 2
